Grant, J.
I concur in the conclusion reached by my Brother Long. I desire to express my reasons therefor more fully, in view of the trial to be had before the jury. It was held by us that, upon the declaration filed, this was a proper case for reference to an auditor under the statute. In compliance with that decision, Judge Adsit made an order of reference. After the expiration of his term of office, his successor, upon petition of the plaintiff, discharged the auditor from any further consideration of the case. This was based upon a report of .the auditor upon the conflicting claims of the parties, and his difficulty in determining the extent of his authority .under the statute. As I read the record, Judge Perkins did not arbitrarily set aside the order of his predecessor, but made the order upon the concession of the plaintiff in his petition and before the auditor that the books are correct, and that, if lie has any claim, it is based upon fraud, with which the books have nothing to do. This being so, I think the circuit judge acted within his authority, and with proper discretion. By plaintiff’s concession, both before the auditor and upon his petition, he is now estopped to contest the correctness of the books, and a necessity for an accounting is thus obviated. So far, therefore, as the books of the defendant and the Diamond Wall-Finish Company are concerned, they must be taken as correct in the trial before the jury. Plaintiff now stands before the court admitting that the books show no fraud, that they are correct, and that his claim is based upon matters entirely outside of them.